UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4616


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARLON ROBERTS, a/k/a Bobby,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00395-CCB-6)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cordell A. Hull, Yamilet Hurtado, PATTON BOGGS, LLP, Washington,
D.C., for Appellant. Rod J. Rosenstein, United States Attorney,
James   Thomas  Wallner,   Assistant  United   States  Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marlon      Roberts    appeals       from     his     convictions         and

resulting 121-month sentence after pleading guilty to conspiracy

to     distribute         and    possess        with      intent     to        distribute

methamphetamine and conspiracy to launder money.                          Counsel has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), stating that there are no meritorious issues for

appeal but raising the issues of whether counsel was ineffective

in persuading Roberts to enter into a guilty plea and whether

counsel was ineffective in failing to secure an even further

reduced sentence.          We affirm.

              Claims of ineffective assistance of counsel generally

are not cognizable on direct appeal.                   United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).                  Rather, to allow for adequate

development of the record, a defendant generally must bring his

claims in a 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                            Id.;

United   States      v.    Hoyle,   33     F.3d   415,     418     (4th   Cir.    1994).

However, ineffective assistance claims are cognizable on direct

appeal    if       the    record    conclusively         establishes          ineffective

assistance.        United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999); King, 119 F.3d at 295.

              To    demonstrate     ineffective         assistance,       a    defendant

must   show    that       his   “counsel’s      representation       fell       below   an

objective standard of reasonableness,” and that the error was

                                            2
“prejudicial to the defense” such that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the

result    of    the      proceeding          would     have       been     different.”

Strickland v. Washington, 466 U.S. 668, 688, 692, 694 (1984).

In the context of a plea agreement, where a defendant claims

ineffective assistance, the prejudice prong is satisfied where

the   defendant    shows      that     “there   is     a    reasonable     probability

that, but for counsel’s errors, he would not have pleaded guilty

and would have insisted on going to trial.”                       Hill v. Lockhart,

474 U.S. 52, 59 (1985).

           Counsel      can    be    found     ineffective        for    giving    advice

that leads to an involuntary guilty plea.                     In Hill, the Supreme

Court held that, in order to prove ineffective assistance of

counsel in that context, the defendant had to prove: (1) that

counsel’s errors were below a standard of reasonable competence,

and (2) that but for those errors, the defendant would not have

pleaded guilty, but would have instead proceeded to trial.                         “[A]

guilty   plea     is    constitutionally         valid       if   it    ‘represents    a

voluntary and intelligent choice among the alternative choices

of action open to the defendant.’”                United States v. Moussaoui,

591 F.3d 263, 278 (4th Cir. 2010) (quoting North Carolina v.

Alford, 400 U.S. 25, 31 (1970)).

           Here,       the    record    does     not       conclusively     show    that

counsel was ineffective for advising Roberts to enter into the

                                           3
plea agreement.         Our review of the record also indicates that

Roberts’ guilty plea was knowing and voluntary.                   Finally, the

record does not conclusively demonstrate ineffective assistance

related to sentencing.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                    This court

requires that counsel inform Roberts, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If   Roberts      requests   that   a   petition     be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this    court   for   leave   to   withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on Roberts.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and    argument   would    not   aid     the

decisional process.



                                                                        AFFIRMED




                                         4